16‐3034 
Matuszak v. Commissioner of Internal Revenue 
 
                               
         UNITED STATES COURT OF APPEALS 
               FOR THE SECOND CIRCUIT 
                     ______________              
                               
                    August Term 2016 
                               
      (Argued: April 20, 2017     Decided: July 5, 2017) 
                               
                   Docket No. 16–3034 
                                         
                               
                LINDA JEAN MATUSZAK, 
                               
                                          Petitioner‐Appellant, 
                                                                
                            –v.–  
                               
       COMMISSIONER OF INTERNAL REVENUE, 
                               
                                          Respondent‐Appellee. 
                                                                
                     ______________ 
 

Before:      CALABRESI, WESLEY, and LOHIER, Circuit Judges. 
       
        Petitioner‐appellant  Linda  Jean  Matuszak  appeals 
from  a  December  29,  2015  order  of  the  United  States  Tax 
Court  (Marvel,  C.J.)  dismissing  her  untimely  petition  for 
innocent  spouse  relief  for  lack  of  jurisdiction,  and  from  a 
July  29,  2016  order  of  the  same  court  denying  Matuszak’s 
motion to vacate the order of dismissal. Matuszak concedes 
her  petition  was  filed  after  the  ninety‐day  period specified 
in  I.R.C.  § 6015(e)(1)(A),  but  argues  the  deadline  may  be 
tolled  for  equitable  reasons.  We  conclude  the  statutory 
period is jurisdictional and AFFIRM.  
                         ______________ 
       JEFFREY  ZINK,  Federal  Tax  Clinic,  Harvard  Law 
             School,  Jamaica  Plain,  MA  (T.  Keith  Fogg, 
             Federal  Tax  Clinic,  Harvard  Law  School, 
             Jamaica  Plain,  MA;  Carlton  M.  Smith,  New 
             York, NY, on the brief), for Petitioner‐Appellant. 
       RICHARD  CALDARONE,  Attorney, Tax Division (Diana 
           L.  Erbsen,  Deputy  Assistant  Attorney  General, 
           Gilbert  S.  Rothenberg,  Francesca  Ugolini, 
           Attorneys,  Tax  Division,  on  the  brief),  for 
           Caroline D. Ciraolo, Principal Deputy Assistant 
           Attorney  General,  Washington,  D.C.,  for 
           Respondent‐Appellee. 
                         ______________ 
PER CURIAM: 
       The  Internal  Revenue  Code  generally  holds  spouses 
jointly and severally liable for the entire tax due on a joint 
return.  See  I.R.C.  § 6013(d)(3).  Section  6015  creates  several 
exceptions  to  that  rule.  It  relieves  a  spouse  of  joint  and 
several liability in certain circumstances in which the other 
spouse  fails  to  report  income  or  reports  it  improperly,  the 
couple is legally separated or no longer living together, or it 
would  be  inequitable  to  hold  the  spouse  liable  for  the 
amount  due.  See  I.R.C.  § 6015(b)(1),  (c),  (f).  If  the  Internal 
Revenue  Service  (the  “IRS”)  denies  a  request  for  relief 
under  § 6015,  also  known  as  “innocent  spouse  relief,”  the 
spouse  has  ninety  days  from  the  date  of  the  IRS’s  final 
determination  to  petition  the  United  States  Tax  Court  for 
review. See id. § 6015(e)(1)(A). 
       This appeal arises from the dismissal of a petition for 
innocent  spouse  relief  based  on  petitioner‐appellant  Linda 
Jean  Matuszak’s  failure  to  comply  with  the  ninety‐day 
deadline in § 6015(e)(1)(A). The issue is whether Matuszak’s 
failure  to  file  the  petition  within  the  statutorily  prescribed 
period deprives the Tax Court of jurisdiction to review her 
claim. We conclude that it does and affirm the dismissal of 
Matuszak’s untimely petition for lack of jurisdiction.  
        
                                  I. 
        Matuszak  and  her  husband  filed  joint  income  tax 
returns  in  2007  and  2008.  In  2012,  Matuszak’s  husband 
pleaded  guilty  to  charges  of  fraud  and  filing  a  materially 
false  income  tax  return,  in  violation  of  18  U.S.C.  §§ 1341, 
1342  and  I.R.C.  § 7206(1),  for  engaging  in  a  scheme  to 
defraud his employer of more than $1 million and failing to 
report  the  stolen  money  as  income.  As  part  of  the  plea 
agreement,  Matuszak’s  husband  agreed  to  “file  legal  and 




                                   3 
accurate amended income tax returns . . . for calendar years 
2007  and  2008,”  J.A.  72,  which  resulted  in  income  tax 
deficiencies  of  approximately  $333,964  for  2007  and 
$105,055 for 2008, see id. at 83. The Matuszaks stipulated to 
the  deficiencies,  and  the  IRS  assessed  them  the  amounts 
due.  
        In  March  2014,  Matuszak  requested  innocent  spouse 
relief for both taxable years. The IRS granted her request for 
the 2008 deficiency, but denied relief for the 2007 deficiency 
in  a  final  notice  of  determination  dated  October  7,  2014. 
Ninety‐one days later, on January 6, 2015, Matuszak mailed 
a petition to the Tax Court seeking review of that decision. 
        The  IRS  moved  to  dismiss  Matuszak’s  petition  for 
lack of jurisdiction based on her failure to comply with the 
ninety‐day  deadline  in  § 6015(e)(1)(A).  That  section  details 
how—and, crucially, when—a spouse may petition the Tax 
Court  for  review  of  the  IRS’s  denial  of  innocent  spouse 
relief: 
      In  addition  to  any  other  remedy  provided  by 
      law, the individual may petition the Tax Court 
      (and  the  Tax  Court  shall  have  jurisdiction)  to 
      determine  the  appropriate  relief  available  to 
      the  individual  under  this  section  if  such 
      petition  is  filed  . . .  not  later  than  the  close  of 
      the  90th  day  after  the  date  [the  IRS  issues  its 
      final  notice  of  determination,  or  six  months 
      after the date the request was made]. 
I.R.C. § 6015(e)(1)(A).  




                                   4 
          The IRS asserted that ninety days after the October 7 
notice  of  determination  was  January  5,  not  January  6. 
Therefore, even if the Tax Court treated Matuszak’s petition 
as  if  it  had  been  filed  on  the  date  it  was  mailed,  see  I.R.C. 
§ 7502(a), the IRS argued the petition was one day late and 
beyond  the  court’s  jurisdiction  to  review.  In  response, 
Matuszak conceded she did not file the petition by January 
5  but  urged  the  court  to  deem  it  timely  for  equitable 
reasons.  Specifically,  she  alleged  that  two  IRS  agents 
informed her she had until “the end of business on January 
7” to petition the Tax Court for review.  J.A. 19.  
       The Tax Court (Marvel, C.J.) granted the IRS’s motion 
and  dismissed  Matuszak’s  petition  for  lack  of  jurisdiction. 
The  court  held  that  its  jurisdiction  under  § 6015(e) 
“depends,  in  part,  on  the  timely  filing  of  a  petition.”  Id.  at 
22.  Matuszak  did  not  timely  file  her  petition,  the  court 
determined, because she did not mail it within ninety days 
of  the  IRS’s  determination.  Relying  on  settled  Tax  Court 
precedent, the court declined to extend the statutory period 
for  equitable  reasons,  noting  that  even  “erroneous  legal 
advice  cannot  eliminate,  by  estoppel  or  otherwise,  the 
jurisdictional requirement for a timely filed petition.” Id. at 
23 (citing Elgart v. Comm’r, T.C. Memo. 1996–379, 72 T.C.M. 
(CCH)  398,  at  *4  (Aug.  15,  1996)).  The  Tax  Court  denied 
Matuszak’s motion to vacate the order of dismissal, and this 
appeal followed.  
        




                                    5 
                                    II.1 
       Is  the  ninety‐day  deadline  in  §  6015(e)(1)(A)  a 
jurisdictional limit on the Tax Court’s authority to review a 
petition  for  innocent  spouse  relief?  The  answer  to  that 
question  is  more  than  semantic.  See  Henderson  ex  rel. 
Henderson  v.  Shinseki,  562  U.S.  428,  434  (2011).  “Branding  a 
rule  as  going  to  a  court’s  subject‐matter  jurisdiction  alters 
the  normal  operation  of  our  adversarial  system,”  id.,  and 
“deprives  a  court  of  all  authority  to  hear  a  case”  when  a 
litigant fails to comply, United States v. Kwai Fun Wong, 135 
S. Ct. 1625, 1631 (2015). 
       Given  the  “drastic  consequences”  of  labeling  a 
procedural  rule  as  jurisdictional,  the  Supreme  Court  “has 
endeavored  in  recent  years  to  bring  some  discipline  to  the 
use  of  [that]  term.”  Gonzalez  v.  Thaler,  565  U.S.  134,  141 
(2012) (internal quotation marks omitted). Accordingly, the 
Court  has  “pressed  a  stricter  distinction  between  truly 
jurisdictional  rules,  which  govern  ‘a  court’s  adjudicatory 
authority,’  and  non‐jurisdictional  ‘claim  processing  rules,’ 
which  do  not.”  Id.  (quoting  Kontrick  v.  Ryan,  540  U.S.  443, 
454–55 (2004)); see also Hoogerheide v. I.R.S., 637 F.3d 634, 638 
(6th  Cir.  2011)  (describing  a  non‐jurisdictional  rule  as  one 
that  “goes  to  a  plaintiff’s  right  to  relief,  not  to  his  [or  her] 
right to enter the federal courts”).  



1  We  have  jurisdiction  to  review  the  Tax  Court’s  decision,  see 
I.R.C. § 7482(a)(1), and that review is de novo, see Maier v. Comm’r, 
360 F.3d 361, 363 (2d Cir. 2004). 




                                     6 
       Statutes  of  limitation  and  other  filing  deadlines 
typically  fall  into  the  latter  category.  Although  they  may 
use  mandatory,  even  emphatic,  terms,  they  often  “seek  to 
promote the orderly progress of litigation, . . . not deprive a 
court  of  authority  to  hear  a  case.”  Wong,  135  S.  Ct.  at  1632 
(internal  quotation  marks  omitted);  see  also  Musacchio  v. 
United  States,  136  S.  Ct.  709,  717  (2016)  (the  statute  of 
limitations  for  federal  crimes  in  18  U.S.C.  § 3282(a)  “does 
not expressly refer to subject‐matter jurisdiction or speak in 
jurisdictional terms”); Sebelius v. Auburn Reg’l Med. Ctr., 568 
U.S.  145,  154  (2013)  (the  time  period  to  appeal  to  a  review 
board  under  42  U.S.C.  § 1395oo(a)(3)  contains  no  “words 
with jurisdictional import”); Henderson, 562 U.S. at 438 (the 
deadline  to  file  a  notice  of  appeal  with  the  Veterans  Court 
under  38  U.S.C.  § 7266(a)  “does  not  speak  in  jurisdictional 
terms or refer in any way to the jurisdiction of the Veterans 
Court” (internal quotation marks and brackets omitted)). 
      Nevertheless,  “Congress  is  free  to  attach  the 
conditions that go with the jurisdictional label to a rule that 
we would prefer to call a claim‐processing rule.” Henderson, 
562  U.S.  at  435.  When  Congress  “clearly  states”  that  a 
statutory  limit  is  jurisdictional,  we  must  treat  it  that  way, 
Arbaugh  v.  Y&H  Corp.,  546  U.S.  500,  515  (2006)—“even  if 
equitable  considerations  would  support  extending  the 
prescribed time period,” Wong, 135 S. Ct. at 1631.  
      The  ninety‐day  deadline  at  issue  here  is  one  of  the 
“rare”  statutory  periods  that  speak  in  clear  jurisdictional 
terms.  See  Wong,  135  S.  Ct.  at  1632.  Section  6015(e)(1)(A) 
provides  that  “the  Tax  Court  shall  have  jurisdiction  . . .  to 
determine the appropriate relief available to [an] individual 




                                   7 
under this section if [the] petition is filed . . . not later than” 
the  earlier  of  ninety  days  after  the  date  the  IRS  mails  its 
final notice of determination, or six months after the request 
was  made.  I.R.C.  § 6015(e)(1)(A)  (emphases  added).  Not 
only  did  Congress  place  the  grant  of  jurisdiction  and  the 
time  limitation  in  the  same  sentence  and  subsection,  it 
expressly  conditioned  the  Tax  Court’s  jurisdiction  on  the 
timely  filing  of  a  petition:  “the  Tax  Court  shall  have 
jurisdiction . . . if [the] petition is filed” within the specified 
period. Id. (emphasis added).2  
        Statutory  context  confirms  that  reading.  The 
subsection immediately following § 6015(e)(1)(A) states that 
the  IRS  may  not  undertake  collection  of  the  spouse’s  tax 
liability as it relates to the request for innocent spouse relief 
until  the  ninety‐day  period  for  petitioning  the  Tax  Court 
expires,  or,  if  the  spouse  files  a  petition,  until  the  Tax 

2  Our  sister  circuits  and  the  Tax  Court  have  construed  a 
similarly‐worded  deadline  to  petition  the  Tax  Court  in  a 
collection  due  process  hearing  as  jurisdictional.  See  I.R.C. 
§ 6330(d)(1).  Section 6330(d)(1)  provides  that  a  person  who 
receives a determination from the IRS following a collection due 
process hearing “may, within 30 days of [the] determination . . . 
petition the Tax Court for review of such determination (and the 
Tax  Court  shall  have  jurisdiction  with  respect  to  such  matter).” 
Like  the  ninety‐day  deadline  in  § 6015(e)(1)(A),  the  thirty‐day 
deadline in § 6330(d)(1) is “set forth in the same sentence of the 
statute” and is “explicitly linked” to the Tax Court’s jurisdiction. 
Guralnik  v.  Comm’r,  146  T.C.  230,  237  (2016);  accord  Hauptman  v. 
Comm’r,  831  F.3d  950,  953  (8th  Cir.  2016);  Gray  v.  Comm’r,  723 
F.3d 790, 793 (7th Cir. 2013). 




                                    8 
Court’s  decision  becomes  final.  See  I.R.C.  § 6015(e)(1)(B)(i). 
It  further  states  that  “[t]he  Tax  Court  shall  have  no 
jurisdiction  . . .  to  enjoin  any  action  or  proceeding  unless  a 
timely  petition  has  been  filed  under  subparagraph  (A).”  Id. 
§ 6015(e)(1)(B)(ii)  (emphasis  added).  Read  alongside 
§ 6015(e)(1)(B),  the  ninety‐day  deadline  in  § 6015(e)(1)(A) 
represents “[t]he most obvious example” of a jurisdictional 
rule,  because  Congress  clearly  and  repeatedly  expressed 
that  it  imposes  a  jurisdictional  limit  on  the  Tax  Court’s 
authority.  See  Miller  v.  FDIC,  738  F.3d  836,  844  (7th  Cir. 
2013) (citing Arbaugh, 546 U.S. at 515).3 
       Moreover,  we  have  construed  another  statutory 
requirement  in  the  same  subsection  of  §  6015  as 
jurisdictional. The prefatory language to § 6015(e)(1) reads: 
“In  the  case  of  an  individual  .  .  .  who  elects  to  have 
[innocent spouse provisions] apply, . . . the individual may 

3 The Seventh Circuit recently concluded that a similar clause in 
I.R.C.  § 6213(a)  renders  the  ninety‐day  deadline  to  petition  the 
Tax Court in a deficiency case jurisdictional. See Tilden v. Comm’r, 
846  F.3d  882,  886–87  (7th  Cir.  2017).  Like  § 6015(e)(1)(B), 
§ 6213(a) states that “[t]he Tax Court shall have no jurisdiction to 
enjoin  any  action  or  proceeding  or  order  any  refund  under  this 
subsection  unless  a  timely  petition  for  a  redetermination  of  the 
deficiency  has  been  filed.”  I.R.C.  § 6213(a).  According  to  the 
Seventh  Circuit,  that  clause  alone  contains  “the  magic  word[s]” 
that  deprive  the  Tax  Court  of  jurisdiction  over  untimely 
petitions.  Tilden,  846  F.3d  at  886.    The  ninety‐day  deadline  at 
issue here speaks in equally clear jurisdictional terms, because it 
is  linked  to  the  Tax  Court’s  jurisdiction  in  both  § 6015(e)(1)(A) 
and § 6015(e)(1)(B).   




                                    9 
petition  the  Tax  Court  (and  the  Tax  Court  shall  have 
jurisdiction) to determine the appropriate relief available to 
the  individual  under  this  section.”  I.R.C.  § 6015(e)(1).  In 
Maier, we interpreted that language to mean that the spouse 
who  petitions  the  Tax  Court  must  be  the  spouse  seeking 
innocent  spouse  status,  and  that  the  Tax  Court  lacks 
jurisdiction to review a petition by the non‐electing spouse. 
See  Maier,  360  F.3d at 363–64.  Because  the  Tax  Court “may 
exercise  jurisdiction  only  pursuant  to  specific  legislative 
enactments”  and  “nowhere  in  § 6015  is  the  Tax  Court 
conferred  with  jurisdiction  .  .  .  to  hear  a  non‐electing 
spouse’s petition,” id., we held that the statute restricts the 
court’s jurisdiction to a petition by the electing spouse. See 
id. at 365. 
        The same is true with respect to the ninety‐day filing 
period  in  §  6015(e)(1)(A),  which  contains  a  stronger 
jurisdictional  link  than  the  clause  we  considered  in  Maier. 
The  plain  meaning  of  §  6015(e)(1)(A)  is  that  the  Tax  Court 
“shall have jurisdiction” over a petition for innocent spouse 
relief  only  “if  [the]  petition  is  filed”  within  ninety  days  of 
the IRS’s final determination or six months after the request 
was  made.  See  I.R.C.  § 6015(e)(1)(A).  Indeed,  “we  cannot 
read  §  6015  any  other  way  than  to  preclude  jurisdiction” 
over  a  petition  filed  after  the  ninety‐day  period.  See  Maier, 
360  F.3d  at  364.4  The  timeliness  requirement  is  explicitly 

4
  We  are  not  alone  in  concluding  that  the  text  and  context  of 
§ 6015(e)(1)(A)  signal  Congress’s  intent  to  treat  the  deadline  as 
jurisdictional.  The  Tax  Court  has  long  held  that  the  ninety‐day 
period  is  jurisdictional.  See,  e.g.,  Pollock  v.  Comm’r,  132  T.C.  21, 




                                     10 
linked  to  the  statute’s  grant  of  jurisdiction;  it  therefore 
imposes  a  jurisdictional  limit  on  the  Tax  Court’s  authority 
to hear the claim.5    
        
                                   III. 
       Because  § 6015(e)(1)(A)  expressly  references  the  Tax 
Court’s  jurisdiction  and  conditions  that  jurisdiction  on  the 
timely  filing  of  a  petition,  the  ninety‐day  deadline  is 
jurisdictional. We therefore agree with the Tax Court that it 
lacks jurisdiction to entertain Matuszak’s untimely petition 
for  innocent  spouse  relief.  The  orders  of  the  Tax Court are 
AFFIRMED.  



28–32  (2009);  Gormeley  v.  Comm’r,  T.C.  Memo.  2009‐252,  98 
T.C.M.  (CCH)  420,  at  *2–3  (Nov.  9,  2009);  Sykes  v.  Comm’r,  T.C. 
Memo.  2009‐197,  98  T.C.M.  (CCH)  150,  at  *4–5  (Sept.  3,  2009). 
And  the  Third  Circuit  has  recently  arrived  at  the  same 
conclusion.  See  Rubel  v.  Comm’r,  856  F.3d  301,  304–06  (3d  Cir. 
2017).  
5
  Although  the  Tax  Court  lacks  jurisdiction  to  review  an 
untimely petition for innocent spouse relief, taxpayers who miss 
the  ninety‐day  deadline  in  § 6015(e)(1)(A)  may  have  other 
means,  outside  the  Tax  Court,  to  seek  review  of  the  IRS’s 
determination.  See Appellee’s Br. 47 (suggesting that a taxpayer 
may  pay  the  assessed  deficiency  and  then  seek  review  of  the 
IRS’s denial of innocent spouse relief in a refund suit in federal 
district  court  or  the  Federal  Court  of  Claims).    We  express  no 
opinion  on  the  availability  of  those  alternative  remedies  in  this 
case. 




                                   11